Citation Nr: 0947877	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to January 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board affirmed the RO's rating decision in September 
2008.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2009, based on a Joint Motion For Remand (joint 
motion), the Court issued an Order remanding the matter to 
the Board for compliance with the instructions in the joint 
motion.      

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran claims entitlement to an increased evaluation for 
PTSD.  Additional action is necessary before the Board 
decides this claim.

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  More specifically, VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  

The Court has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA has not yet satisfied 
the requirements thereof by providing the Veteran adequate 
assistance with regard to his claim.  Any decision to proceed 
in adjudicating this claim would therefore prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

As the parties point out in their joint motion, during the 
course of this appeal, the Veteran identified outstanding 
treatment records that need to be obtained in support of this 
claim.  In VA Forms 21-4138 (Statement In Support Of Claim) 
dated October 2001 and May 2003 and a VA Form 21-4142 
(Authorization And Consent To Release Information To The 
Department Of Veterans Affairs) dated July 2003, the Veteran 
indicated that he was receiving treatment at the Vet Center 
by Dr Menger.  During a VA examination conducted in July 
2004, an examiner noted that the Veteran last received 
treatment by Dr. Menger, who initially diagnosed the Veteran 
with PTSD, approximately four months prior to the 
examination.  

The claims file includes a December 2000 report signed by Dr. 
Menger, initially diagnosing the Veteran with PTSD, but no 
follow-up treatment records.  The RO requested these records 
in July 2003, but the Vet Center never responded to the RO's 
request.  Another effort should thus be made to secure and 
associate these records with the claims file.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Request, obtain and associate with 
the claims file records of the Veteran's 
2000 to 2004 PTSD treatment at the Vet 
Center #706, located at 5232 Forest Lane, 
Suite 111, in Dallas, Texas 75244-8034.  

2.  Thereafter, readjudicate the 
Veteran's claim based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
CHERYL L MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


